Citation Nr: 0015243	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied service connection 
for tinnitus.  During the course of appeal in May 1999, the 
Board remanded this case to the RO for further development.  
The case has since been returned to the Board for further 
appellate review.
 

FINDING OF FACT

The claim of entitlement to service connection for tinnitus 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for tinnitus, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Certain chronic disabilities, such as 
organic a disorder of the nervous system, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded." 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  In ascertaining whether a claim is well 
grounded, the truthfulness of evidence proffered in its 
support is presumed, unless such evidence is not competent or 
is patently incredible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra.

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.

VA regulations provide that if entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant without good 
cause fails to report for such examination or reexamination, 
then action shall be taken in accordance with paragraph (b) 
of 38 C.F.R. § 3.655 as appropriate.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655(a),(b); Engelke v. Gober, 10 
Vet. App. 396, 399 (1998).

The veteran has alleged that he has a tinnitus disorder due 
to exposure to gunfire experienced in service while 
performing duties as a mortarman.  He maintains that he 
experienced tinnitus, which he reported within three months 
after service during VA examination during that period.

As is noted above, it is the appellant's burden alone to 
submit evidence of a well-grounded claim.  In order for a 
claim to be well grounded, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); of a current disability (a 
medical diagnosis); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Applying Caluza to the facts of this case, the Board 
concludes that the appellant's statements as to an in-service 
injury due to noise exposure, which must be presumed to be 
credible under King, are sufficient to satisfy the second 
Caluza element, in-service injury.  Given his military 
specialty of mortarman during his more than three years of 
service, the Board has absolutely no reason to doubt the 
veteran's statements as to noise exposure.  However, the 
Board notes that service medical records do not show any 
complaints, treatments, or diagnoses during service relating 
to the veteran's claimed tinnitus disorder.  Further, service 
medical records do not contain any evidence of the existence 
of disability due to hearing loss as defined under 38 C.F.R. 
§ 3.385 (1999).

After service, the report of an August 1997 VA examination 
shows that the veteran reported complaints of binaural 
tinnitus, but that his hearing was ok.  The veteran reported 
that he first noticed tinnitus approximately three years 
before, during active duty involving mortar firing.  The 
veteran reported that he used ear protection for the first 
months, but discontinued use due to communication 
requirements.  He reported that the tinnitus was constant and 
most noticeable at night.  Audiology examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
20
LEFT
15
10
20
30
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear, and 96 percent in the left ear.  
The examiner noted that speech recognition was good 
bilaterally.  Immitance testing showed normal middle ear 
function bilaterally, with acoustic reflexes were present at 
all but 4000 Hz in the right ear.  The report contains a 
diagnosis that per VA guidelines, both ears were within 
normal limits, and that results did not indicate any 
medically treatable problem.

The veteran has not presented competent evidence of a 
diagnosis of tinnitus during or since service.  Although the 
examiner in the August 1997 VA examination discussed a 
history of tinnitus, a diagnosis of tinnitus was not made at 
that time.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court held 
that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.

Moreover, the Board notes that even assuming, arguendo, that 
the veteran has a tinnitus disorder, there has not been 
presented a competent medical opinion linking the appellant's 
claimed tinnitus condition to any incident of his military 
service.  Arguably, had a diagnosis of tinnitus been made 
during the August 1997 VA examination, the proximity to 
service could have provided evidence of a nexus under the 
chronicity provisions of 38 C.F.R. § 3.303(b).  However, 
without the requisite medical evidence of a present tinnitus 
disorder that is linked to service by medical evidence, the 
Board finds that the claim for service connection for 
tinnitus is not well grounded, and must be denied on that 
basis. 

The Board notes that pursuant to the May 1999 Board REMAND, 
the RO provided the veteran an opportunity for additional VA 
examination in late 1999 in order to obtain potential 
material evidence on the issue of a present diagnosis of 
tinnitus related to service.  However, the veteran failed to 
show.  Therefore, the instant decision must be based on the 
current evidence of record, which does not contain competent 
medical evidence of a current tinnitus disorder that is 
related to service.

The only indications of record of a present tinnitus disorder 
linked to service, are the veteran's assertions.  However, 
statements provided by the veteran do not constitute 
"competent medical evidence" for purposes of determining 
whether a claim is well grounded.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As a lay person, statements by 
the veteran standing on their own are not sufficient to 
establish that he currently suffers the claimed tinnitus 
disorder due to service.  See Espiritu v. Derwinski, 2 Vet 
App. 492, 494-5 (1992) (lay persons are not competent to 
offer medical opinions).  

Under these circumstances, the Board finds that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102 (1999); Epps, 126 F.3d at 1468.  
Therefore, the benefit sought on appeal is denied, the duty 
to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Morton v. West, 12 Vet. 
App. 477 (1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In sum, the veteran has not presented any medical evidence of 
a tinnitus disorder that is related to service.  Medical 
records of a current disorder, which is related by a medical 
opinion linking any current findings with the veteran's 
military service would be helpful in establishing a well-
grounded claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Essentially, at a minimum, the veteran needs a medical 
diagnosis of tinnitus, and an opinion or other medical 
evidence that it is at least as likely as not that the 
tinnitus is related to service.  Robinette, 8 Vet. App. at 
77-78.  The veteran is free at any time in the future to 
reopen his claim and submit evidence in its support.  


ORDER

Service connection for tinnitus, is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

